  Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 1 of 18 PAGEID #: 533




                                    In the United States District Court
                                     for the Southern District of Ohio
                                        Western Division at Dayton


Ray Arp,

        On behalf ofhimselfand those                    Case No. 3:18-cv-119
        similarly situated,

                Plaintiff,                              Judge Walter H. Rice

        V.

Hohla & Wyss Enterprises, LLC,

                Defendants.


                                       Order and Decision Granting
                             Plaintiffs Motion for Final Settlement Approval



        Before the Court is Plaintiffs Motion for Final Approval (Doc. 55) of a settlement on

behalf of members of an FLSA collective action and Rule 23 class action. On October 26, 2020,

the Court held a Final Fairness Hearing on this matter. Plaintiffs Motion is now ripe for

adjudication.

   I.        Background

        This is a wage and hour lawsuit brought on behalf of a class of delivery drivers at

approximately seven Jimmy John's franchise locations in the Dayton area. Plaintiff is one of

those drivers. Plaintiff raises a number of claims under the Fair Labor Standards Act and Ohio's

wage and hour laws. Those claims are discussed below.

             A. Under-reimbursement of Vehicle Expenses




                                                    1
Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 2 of 18 PAGEID #: 534
Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 3 of 18 PAGEID #: 535
Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 4 of 18 PAGEID #: 536
Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 5 of 18 PAGEID #: 537
Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 6 of 18 PAGEID #: 538
Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 7 of 18 PAGEID #: 539
Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 8 of 18 PAGEID #: 540
Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 9 of 18 PAGEID #: 541
Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 10 of 18 PAGEID #: 542
Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 11 of 18 PAGEID #: 543
Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 12 of 18 PAGEID #: 544
Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 13 of 18 PAGEID #: 545
Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 14 of 18 PAGEID #: 546
Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 15 of 18 PAGEID #: 547
Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 16 of 18 PAGEID #: 548
Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 17 of 18 PAGEID #: 549
Case: 3:18-cv-00119-WHR Doc #: 57 Filed: 11/05/20 Page: 18 of 18 PAGEID #: 550
